Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted November 20, 2020 were received.
Amended claims 1, 2, 4-6, 8, 10-15 and 17, filed November 20, 2020 are pending and have been fully considered.  Claims 3, 7, 9, and 16 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2, 4-6, 8, 10-15 and 17 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a diesel composition, comprising at least one diesel fuel and from 0.05 to 0.5 % by volume of a total volume of the diesel composition of at least one compound according to formula I:

    PNG
    media_image1.png
    236
    207
    media_image1.png
    Greyscale

wherein: R1 and R2, independently from one another, are selected from the group consisting of linear or branched C1-C12 alkyl, C4-C12 cycloalkyl, and aryl, and R3 is H, a cetane number of the diesel composition containing the at least one compound according to formula I is higher 
The prior art of record does not teach or suggest a diesel fuel composition comprising claimed diesel fuel and Formula I in the amount of 0.05 to 0.5 volume % due at the time of the present invention, one of ordinary skill in the art would not look to the diesel composition of Fabrice, Badin and prior art submitted on PTO-892 and Information Disclosure Statement given the differences in the base diesel having a low sulfur content of less than 15 ppm as well as the associated properties of combustion (cetane number) and lubricity, would be correspondingly different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771